United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-3548
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         *
      v.                                 * Appeal from the United States
                                         * District Court for the
Kevin McRay Smith,                       * Eastern District of Missouri.
                                         *
             Appellant.                  * [UNPUBLISHED]
                                    ___________

                            Submitted: July 9, 2001
                                Filed: July 16, 2001
                                    ___________

Before BOWMAN, BEAM, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.

       Kevin McRay Smith appeals the sentence imposed by the district court1
following his guilty plea to drug offenses. The district court sentenced Smith to 188
months imprisonment and 5 years supervised release. On appeal, Smith challenges the
district court’s finding that he was a career offender, arguing that his burglaries of
commercial buildings should not be considered crimes of violence under U.S.S.G.
§§ 4B1.1 and 4B1.2.


      1
        The Honorable Rodney W. Sippel, United States District Judge for the Eastern
District of Missouri.
       As Smith concedes, in United States v. Hascall, 76 F.3d 902, 906 (8th Cir.), cert.
denied, 519 U.S. 948 (1996), this court determined that second-degree burglary of a
commercial building is a crime of violence. Smith urges us to find that Hascall was
wrongly decided. Even if we were inclined to do so, we are not at liberty to overturn
the decision; only the court sitting en banc may do so. See United States v. Reynolds,
116 F.3d 328, 329 (8th Cir. 1997) (refusing to consider argument that Hascall was
wrongly decided).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-